June 9, 1924. The opinion of the Court was delivered by
The appellants were tried under an indictment for grand larceny, convicted before his Honor, Judge Memminger, January 17, 1923, and sentenced by him to seven years at hard labor in the state penitentiary. The appellants appeal and present the sole question that, at the conclusion *Page 470 
of the testimony submitted by the state, his Honor should have directed a verdict of not guilty in favor of the appellants, Lawton and Whittle.
We have studied the evidence relied on by the state to convict, and conclude that it is not proof sufficient to show guilt, beyond a reasonable doubt, of the appellants; not even proof to raise a grave suspicion as to their guilt. A verdict of not guilty should have been directed as asked for.
The judgment is reversed.
MESSRS. JUSTICES FRASER and COTHRAN concur.
MR. CHIEF JUSTICE GARY not participating.
MR. JUSTICE MARION dissents.